Title: [Fryday. September 27. 1776.]
From: Adams, John
To: 


      Fryday. September 27. 1776. Two Letters of the 24th. and 25th from General Washington, with sundry Papers inclosed; one of the 20th. from the Convention of New York; one of the 22d. from Joseph Trumbull; one of the 25th. from Colonel John Shee inclosing his Commission; and one of the 25th. from Jon. B. Smith requesting Leave to resign his office of Deputy Muster Master general were laid before Congress and read. Ordered that the Letters from General Washington, be referred to a Committee of five. The Members chosen Mr. Wythe, Mr. Hopkinson, Mr. Rutledge, Mr. J. Adams, and Mr. Stone.
      Ordered that the Secret Committee deliver to the Board of War, the Care And Custody of all Arms, Ammunition and other warlike Stores now under their care, or that may hereafter be imported or purchased by them for Account of the United States of America.
     